Citation Nr: 0409834	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-11 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from April 
1959 to October 1970 (with additional service shown prior to April 
1959).  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for PTSD, 
rated 50 percent disabling.  This case was previously before the 
Board in January 2003, when the Board denied a rating in excess of 
50 percent for the service-connected PTSD.  The veteran appealed 
the denial of an increased rating for PTSD to the United States 
Court of Appeals for Veterans Claims (Court).  By an Order issued 
in September 2003, the Court vacated the January 2003 Board 
decision, and remanded the matter for readjudication consistent 
with the considerations discussed in the Order, and discussed in a 
September 2003 Joint Motion for Remand filed by the appellant and 
VA General Counsel.  

In October 2003, the veteran was informed by the Board that Mr. R. 
Edward Bates, who had been his representative, could no longer 
represent him as VA revoked the authority of said attorney to 
represent VA claimants effective July 28, 2003.  The veteran was 
also informed of what choices he has regarding representation, as 
well as what he needed to do.  He was informed that if VA did not 
hear from him or a new representative within 30 days, the Board 
would assume that he wanted to represent himself, and the Board 
would resume review of the appeal.  No response has been received 
from the veteran.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further action is 
required on your part.







REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and fair.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the most recent 
VA examination assessing the service-connected PTSD was in 
November 2001.  Similarly, VA outpatient reports of record are 
dated no later than November 2001.  Hence, there is no competent 
evidence as to the current status of the PTSD.  Furthermore, the 
VA examiner's discussion in November 2001 indicates that neither 
the claims folder nor a treatment records were available for 
review in conjunction with the most recent VA examination.  To 
assure a fair adjudication of the veteran's claim, further 
development of medical evidence is required.  

VA regulations provide that individuals for whom reexaminations 
have been authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a).  38 C.F.R. § 3.655 
provides, in pertinent part, that when a claimant fails, without 
good cause, to report for an examination scheduled in conjunction 
with a claim for an increased rating, the claim shall be denied.  

The nature of the disability at issue suggests ongoing treatment.  
Reports of such treatment may include information pertinent to the 
veteran's claim.  

Finally, it is noteworthy that a claim placed in appellate status 
by disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, as here, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  It is further noted that the Court has 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court has held that the 
specified factors for each incremental rating were examples rather 
than requirements for a particular rating.  The Court also stated 
that the analysis should not be limited solely to whether the 
claimant exhibits the symptoms listed in the rating scheme, and 
that it is appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level of 
occupational and social impairment.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

Accordingly, this case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to identify all VA and non-VA 
health care providers that have treated him for PTSD from November 
2001 (the date of the most recent comprehensive VA examination and 
VA outpatient records) to the present, then obtain complete 
records of such treatment from all sources identified.  Whether or 
not he responds, the RO should obtain reports of any VA treatment 
(not already of record) for PTSD since November 2001.  

2.  The RO should then arrange for a VA psychiatric examination to 
ascertain the current severity of the veteran's PTSD.  His claims 
file must be available to the psychiatrist for review in 
conjunction with the examination.  The psychiatrist should review 
pertinent historical data in the claims folder, including previous 
psychiatric findings and diagnoses, and describe the nature and 
severity of all symptoms attributable to PTSD, and their impact on 
the veteran's occupational and social functioning/activities.  The 
examiner is asked to assign a Global Assessment of Functioning 
score for the veteran's PTSD.

3.  The RO should then readjudicate the claim in light of all 
evidence added to the record since their last previous review.  
The possibility of "staged" ratings should be considered.  If the 
claim remains denied, the RO should issue the veteran (and his 
representative, if any) an appropriate supplemental statement of 
the case and give them the opportunity to respond.  The case 
should then be returned to the Board, if in order, for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




